DETAILED ACTION
This Office action is in response to the after-final amendment filed on February 22nd, 2021.  Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed February 22nd, 2021, with respect to the motivation for modification have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the motivation of saving space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,620,328 (Cook).
Regarding claim 1, Cook discloses a beam splitter for generating a plurality of charged particle beamlets from a charged particle source, comprising: a plurality of beamlet deflectors, which each pass a beamlet along an optical axis, including a first deflector for passing a first beamlet and a second deflector for passing a second beamlet (‘a first multipole device for influencing the first beamlet of charged particles, and a second multipole device for influencing the second beamlet of charged particles’ 2:63-65); wherein each beamlet deflector includes a low order element and a corresponding high order element (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first 
Cook does not specifically disclose a plurality of first voltage conductive lines connected respectively to each low order element; and a plurality of second voltage conductive lines connected respectively to each high order element, wherein the first voltage conductive lines have a larger cross section than the second voltage conductive lines.  However, Cook does disclose applying voltages to each low order element and each high order element (‘The deflector electrodes may be configured to be connectable to a respective electric potential. For example, a voltage supply may be provided to set a first deflector electrode on a positive potential +V and to set a second deflector electrode arranged on an opposite side of the charged particle beam on a 
Regarding claim 2, Cook discloses the beam splitter of claim 1, wherein each low order element is a first voltage element (‘at least two deflector electrodes’ 3:2) and each corresponding high order element is a second voltage element (‘at least four corrector electrodes’ 3:4-5).  Cook does not specifically disclose that the second voltage element is configured for a lower voltage than the first voltage element, however it is well known that deflection requires a higher voltage than correction, therefore it would have been obvious to configure the second voltage element for a lower voltage.
Regarding claim 3, Cook discloses the beam splitter of claim 1, wherein the first substrate has a plurality of apertures, in a plane perpendicular to the optical axis, aligned with the centers of each beamlet deflector (fig. 2, elements 228 & 229, wherein ‘all corrector electrodes may be held on a common substrate’ 14:55-56).
Regarding claim 4, Cook discloses the beam splitter of claim 1, Cook discloses the beam splitter of claim 1, wherein each low order element has an aperture aligned to a corresponding aperture of each corresponding high order element (all figures, element 229 or unlabelled).
Regarding claim 5, Cook discloses the beam splitter of claim 1, Cook discloses the beam splitter of claim 1, wherein each low order element and each high order element is an electrostatic element (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).
Regarding claim 6, Cook discloses the beam splitter of claim 1, wherein the first deflector includes a first low order element aligned with a first high order deflector element; and the second deflector includes a second low order element aligned with a second high order element (fig. 6 & 7).
Regarding claim 7, Cook discloses the beam splitter of claim 1, wherein each low order element is configured to apply a deflection to each respective beamlet; and each high order element is configured to correct aberrations of each respective beamlet (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).
Regarding claim 8, Cook discloses the beam splitter of claim 1, wherein each low order element is a dipole element (‘In some embodiments, the electrostatic deflection field may be a dipole field.’ 18:28-29, see also fig. 1B, 4, and 6); and each high order element is configured to generate a multipole greater than a dipole (‘In some embodiments, the electrostatic correction field may be a quadrupole field, an octupole field, or an even higher order multipole field, e.g. a 12-pole field, a 14-pole field, or a 20-pole field.’ 18:29-32).
Regarding claim 9, Cook discloses the claimed invention, except it does not specifically disclose that the plurality of first voltage conductive lines is configured for a higher voltage than the plurality of second voltage lines.  However, Cook discloses that the low order elements are used for deflection and the high order elements for correction (‘The first multipole device includes a first electrostatic deflector with at least two deflector electrodes for deflecting the first beamlet by a first deflection angle with respect to the first optical axis and an electrostatic corrector with at least four corrector electrodes to compensate for an aberration of the first beamlet’ 2:67-3:6).  It is well known that deflection requires a higher voltage than correction, therefore it would have been obvious to configured the first voltage conductive lines for a higher voltage.
Regarding claim 11, Cook discloses the beam splitter of claim 1, wherein a footprint of each beamlet deflector in a plane perpendicular to the optical axis is less than 4 mm2
Regarding claim 12, Cook discloses the beam splitter of claim 1, wherein each low order element is longer than each corresponding high order element along the optical axis (fig. 1A, 1C, 2-6).
Regarding claim 13, Cook discloses the beam splitter of claim 1, wherein along the optical axis, the length of each low order element is more than 100 µm (‘The first section may have a length L1 of more than 250 µm or more than 500 µm.’ 18:40-41), and the length of each corresponding high order element is less than 200 µm (‘The second section may have a length L2 of less than 500 µm, particularly less than 10 µm.’ 18:41-42).
Regarding claim 14, Cook discloses the beam splitter of claim 1, wherein a center-center spacing between the beamlet deflectors in a direction perpendicular to the optical axis is less than 2 mm (‘The distance between the centers of two adjacent multipole devices of the array may be less than 5 mm, particularly less than 3 mm, more particularly less than 2 mm, in a sectional plane perpendicularly intersecting the main propagation direction M.’ 14:48-52).
Regarding claim 15, Cook discloses the beam splitter of claim 1, wherein each low order element is a dipole element, the electrodes facing each other with the aperture between (all figures, elements 112 and 114).  Cook does not disclose that one of the electrodes is ground.  However, electrostatic dipoles with one electrode at ground are well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute a ground electrode for one of the charged electrodes of Cook to reduce the power consumption, since ground voltages does not require any power to create.
Regarding claim 16, Cook discloses the beam splitter of claim 1, wherein each low order electrode is one of a pair of dipole electrodes and is shaped like a segment of a ring for minimizing higher order aberrations (fig. 4, elements 112 & 114).
Regarding claim 17, Cook discloses the beam splitter of claim 1, further comprising a conductive layer coated on a side of the beam splitter for facing the charged particle source (‘A conductor or semiconductor layer 227 arranged on an upstream side of the insulator layer 225 may prevent surfaces charges of blocked beam portions to accumulate on an upstream main surface of the electrostatic corrector.’ 11:22-26). Cook does not disclose that this conductive layer is a metal film.  However, metal films are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a metal film because metals are good conductors.
Regarding claim 18, Cook discloses the beam splitter of claim 1, wherein each beamlet deflector further comprises a plurality of third deflecting elements; wherein each high order element is an octupoles (‘In some embodiments, the electrostatic correction field may be a quadrupole field, an octupole field, or an even higher order multipole field, e.g. a 12-pole field, a 14-pole field, or a 20-pole field.’ 18:29-32).
Regarding claim 20, Cook discloses a charged particle beam device for sample inspection with a plurality of charged particle beamlets, comprising: a charged particle source, followed by a beam splitter according to claim 1 (fig. 7, elements 2, 3, and 6), directing the beamlets through a second beam splitter (fig. 7, element 13), and a scanner and an objective lens in that order (fig. 7, elements 12 and 10), wherein the objective lens is configured to focus the beamlets on a sample placed on a movable 
Cook does not disclose either a collimating lens or a deflector for deflecting the beamlets generated by the beam splitter.  However, both collimating lenses and deflectors are well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Cook to include a collimating lens so that the beam is collimated, reducing beam divergence.  It would also have been obvious to include an additional deflector so that the beamlets could be re-deflected is needed.
Regarding claim 21, Cook discloses a method of generating a plurality of charged particle beamlets, comprising: directing a single beam of charged particles to a beam splitter according to claim 1 (fig. 7, element 14, and as applied to claim 1 above), applying a low order electrical field to the charged particles with the low order element to deflect the charged particles (‘deflecting the beamlet via deflector electrodes’ 15:41-42), applying a high order electrical field to the charged particles with the high order element to correct aberrations (‘Influencing a beamlet includes at least correcting aberrations of the beamlet via corrector electrodes of an electrostatic corrector’ 15:39-40), and generating a plurality of charged particle beamlets as the charged particles pass through a plurality of apertures aligned with the centers of each beamlet deflector 
Regarding claim 22, Cook discloses the beam splitter of claim 1, wherein the second substrate is spaced apart from the first substrate along the optical axis (‘The deflector electrodes may be arranged at a distance D from the corrector electrodes along the optical axis.’ 5:56-58).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896